Citation Nr: 0402643	
Decision Date: 01/29/04    Archive Date: 02/05/04

DOCKET NO.  03-05 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to an initial compensable evaluation for service-
connected hearing loss.



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel




INTRODUCTION

Appellant had active military service during from July 1970 
to February 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Winston-
Salem, North Carolina, Regional Office (RO) that granted 
service connection and assigned a zero percent disability 
rating for hearing loss.    


FINDINGS OF FACT

1.  At the time of the service connection grant, appellant 
had a Level IV hearing loss in the left ear and a Level II 
hearing loss in the right ear.

2.  Appellant currently has a Level III hearing loss in each 
ear.


CONCLUSION OF LAW

The criteria for an initial compensable rating for hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.85, Tables VI, VII, Diagnostic 
Code 6100 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004).  In this case it was essentially 
held that the notice and assistance provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) should be 
provided to a claimant prior to any adjudication of the 
claim.  That was done in this case, and as otherwise 
described below, the VCAA notice is complete.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  This law redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
There have also been final regulations promulgated to 
implement the new law.  This change in the law is generally 
considered to be applicable to all claims filed on or after 
the date of enactment of the VCAA, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-465, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000).  Since the 
instant claim was filed in February 2001, the Board applies 
the VCAA to this claim.

Under the VCAA, VA must notify a claimant of the evidence 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Appellant's claim for service connection 
was submitted in February 2001, and RO sent appellant a 
letter in September 2001 detailing the evidence that would be 
required to establish service connection.  The rating 
decision in May 2002 granted service connection but rated the 
disability as noncompensable.  Appellant filed a Notice of 
Disagreement to the rating in July 2002, and RO sent 
appellant a letter in August 2002 detailing the evidence that 
would be required to establish entitlement to an increased 
rating.  Appellant also received a Statement of the Case in 
January 2003 that details the evidence considered in making 
the disputed rating decision.  The Board also notes that 
appellant specifically informed RO in August 2002 that 
appellant has no additional information to submit, and the 
Board is aware of no other records or evidence that would be 
material to this case.  The Board therefore finds that VA has 
no outstanding duty to inform appellant of any further 
information or evidence needed.

The VCAA also requires VA to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating a claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159 (c) (2003).  Here, appellant was 
afforded a VA medical examination in April 2002 to establish 
service connection, and another VA medical examination in 
September 2002 to verify whether an increased disability 
rating would be medically appropriate.  RO also pursued and 
obtained VA clinical records and civilian medical treatment 
records as requested by the appellant.  As noted above, 
appellant informed RO in August 2002 that he has no 
additional information to submit.  The Board accordingly 
finds that there is no outstanding duty on VA to assist 
appellant to develop his claim for adjudication.   

Since VA's duties to notify and assist appellant have been 
fulfilled, the Board finds that adjudication of the appeal, 
without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to appellant.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  The Board will accordingly adjudicate the 
appeal, based upon the probative value of proffered evidence 
in the record in its whole.  Owens v. Brown, 7 Vet. App. 429, 
433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 
2000);  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).
  
II.  Factual Background

Appellant submitted a claim for service connection for 
hearing loss in February 2001.  RO afforded appellant a VA 
medical examination in April 2002 to determine the etiology 
and severity of the disability.  During that evaluation, the 
puretone threshold levels were as follows:

HERTZ	  500	  1000	  2000	  3000	  4000	  
AVERAGE    
RIGHT   	  N/A  	  15  	  50	  60 	 65  	   48 
LEFT 		  N/A	  30	  50	  60	  80	   55

Speech recognition was evaluated as 86% in the right ear and 
82% in the left ear.   Applying this data to Tables VI and 
VII of 38 C.F.R. § 4.85 (2002) RO determined that the 
schedular disability rating is zero percent.  RO accordingly 
issued a rating decision in May 2002 that granted service 
connection but assigned a noncompensable disability rating.

Appellant subsequently filed a notice of disagreement in 
regard to the noncompensable rating.  As additional 
information, appellant submitted an audiological examination 
by Dr. S.G.G., his civilian audiologist, in July 2002.  
Appellant believes that this examination shows his disability 
to be at least 10 percent disabling.  During the examination, 
Dr. S.G.G. evaluated appellant's hearing as follows:

HERTZ	500	1000	  2000	  3000	  4000	  AVERAGE	
	
RIGHT	N/A	 15	  60	  60	  70	  51  
LEFT 		N/A	 30	  60	  65	  85	  60

Speech recognition was evaluated as 100% in the right ear and 
80% in the left ear.

RO received the examination by Dr. S.G.G. but refused to 
accept it as a valid rating tool, citing the requirement that 
examinations for VA purposes must include a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometric 
test (air conduction).  The examination by Dr. S.G.G. does 
not specify that these standards were followed.  (As 
explained in detail below, that does not matter as the 
findings do not warrant a compensable rating when plugged 
into the criteria.)

RO afforded appellant another VA medical examination in 
October 2002 to determine whether appellant's hearing had 
decreased to the point that an increased disability rating 
was justified.  The examination made the following 
determinations:

HERTZ	500	1000	  2000	   3000	   4000	   AVERAGE
RIGHT	N/A	40	  70	   80	   80		68
LEFT 		N/A	50	  70	   65	   95		70

Speech discrimination was determined to be 90% in the right 
ear and 84% in the left ear.  Applying this data to Tables VI 
and VII of 38 C.F.R. § 4.85 (2002) RO determined that the 
schedular disability rating is still zero percent.  RO 
accordingly issued a rating decision in October 2002 that 
continues the noncompensable disability rating.

Appellant asserts in his VA-9 that he does not understand why 
VA feels that the examination by his private physician is not 
acceptable for rating purposes, and why VA has not contacted 
that physician for further information.  Appellant also asks 
the Board to take into account that his hearing loss makes it 
difficult to pursue his occupation as a plant supervisor.
   
III.  Analysis

Disability ratings are assigned in accordance with VA's 
Schedule for Rating Disabilities (Rating Schedule) and are 
intended to represent the average impairment of earning 
capacity due to a disability.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2003).  Separate diagnostic codes 
identify the various disabilities.  The Rating Schedule 
applies unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  Fisher 
v. Principi, 4 Vet. App. 57, 60 (1993).

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for increased 
rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  In 
accordance with Fenderson, the Board will consider as 
distinct issues whether appellant was entitled to a 
compensable initial rating, and whether an increased 
disability rating has subsequently become appropriate.

Evaluation for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  38 C.F.R. § 4.85(a) (2003).  As a threshold 
matter, the Board notes that the audiogram by Dr. S.G.G. does 
not specify whether Dr. S.G.G. follows these criteria in the 
conduct of his examinations.  Accordingly, the examination by 
Dr. S.G.G. is not clearly valid for rating purposes, and the 
Board will rate the disability based upon the VA medical 
examinations of record.

Hearing impairment is determined by averaging the hearing 
impairment at each of the four designated frequencies (1000, 
2000, 3000, and 4000 Hertz).  This results in a Puretone 
Threshold Average for each ear.  The Puretone Threshold 
Average is charted, in conjunction with the Speech 
Discrimination Percentage for that ear, in Table VI of 38 
C.F.R. § 4.85 (2003).  This results in a score, expressed as 
a Roman numeral, for each ear.  The Roman numeral scores for 
both ears are than charted in Table VII of 38 C.F.R. § 4.85 
(2003), and the intersection of the scores provides the 
percentage of disability.  

There are two provisions for evaluating veterans with 
exceptional patterns of hearing impairment that cannot always 
be accurately assessed under the standards of 38 C.F.R. 
§ 4.85 (2003) as discussed above.  If the Puretone Threshold 
at each of the four frequencies is 55 decibels or more, the 
Roman numeral score may be obtained from either Table VI or 
Table VIA, whichever results in a higher score.  38 C.F.R. 
§ 4.86(a) (2003).   If the Puretone Threshold is 30 decibels 
or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, 
the Roman numeral score is obtained from either Table VI or 
Table VIA, whichever results in a higher score, and is then 
elevated to the next higher Roman numeral.  38 C.F.R. 
§ 4.86(b) (2003).   These criteria are not met by any of the 
medical examinations in the file, so the disability rating is 
determined by applying the criteria of 38 C.F.R. § 4.85 
(2003). 
 
The Board has applied the determinations of the April 2002 VA 
medical examination to the schedular criteria as detailed in 
38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100 
(2003).  The result is a noncompensable rating.  The Board 
accordingly finds that appellant is not entitled to an 
initial compensable disability rating for hearing loss.

Where an increase in the disability rating is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board has 
accordingly applied the determinations of the September 2002 
VA medical examination, the most recent medical examination 
of record, to the schedular criteria of 38 C.F.R. § 4.85, 
Tables VI and VII, Diagnostic Code 6100 (2003).  The result, 
again, is a noncompensable rating.  The Board accordingly 
finds that appellant is not entitled to an increased 
disability rating for hearing loss.
 
VA must consider potential applications of other diagnostic 
codes, whether or not raised by a claimant.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 583 (1991).  In this case, the 
claimed disability is a straightforward hearing loss and 
there is no other diagnostic code that would be more 
appropriate for rating purposes. 

Appellant has urged that his hearing loss imposes an 
occupational impairment to a degree that compensation is 
appropriate.  However, the degrees of disability specified by 
the Rating Schedule are generally considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the injury.  38 C.F.R. § 4.1 (2003); Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993).  In exceptional cases, where the 
evaluations provided by the rating schedule are found to be 
inadequate, an extraschedular evaluation may be assigned 
commensurate with the veteran's average earning impairment 
due to the service-connected disorder.  Fisher v. Principi, 4 
Vet. App. 57, 60 (1993).  The criteria for extraschedular 
evaluation are that there is a marked interference with 
employment, or frequent periods of hospitalization, rendering 
impractical the application of the regular rating schedule.  
38 C.F.R. § 3.321(b); Fanning v. Brown, 4 Vet App. 225, 229 
(1993).  The file does not show, and appellant has not 
alleged, that the criteria for extraschedular rating apply to 
this case.

As noted above, the examination by Dr. S.G.G. is not clearly 
valid for rating purposes because it is not evident whether 
Dr. S.G.G. follows the examination methodology as required by 
38 C.F.R. § 4.85(a) (2003).  However, the question remains 
whether the case should be remanded to RO to develop whether 
Dr. S.G.G.'s examination methodology may in fact be 
acceptable for rating purposes.  The audiogram by Dr. S.G.G. 
is not interpreted, and the Board may not interpret graphical 
representations of audiometric data for rating purposes.  
Kelly v. Brown, 7 Vet. App. 471, 474 (1995).  However, the 
Board has applied the data from Dr. S.G.G.'s examination to 
the Rating Schedule for the limited purpose of determining 
whether referral to the RO for further development would be 
beneficial to the appellant.  When the data from Dr. S.G.G.'s 
examination is applied to the Rating Schedule the result is 
still a noncompensable rating, so it would be of no benefit 
to the appellant to pursue the issue of Dr. S.G.G.'s 
methodology.  Remands that would only result in imposing 
additional burdens on VA, with no benefit flowing to the 
claimant, are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).        

As the evidence preponderates against appellant's claim, the 
benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.102 (2003); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990); Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).


ORDER

Entitlement to an initial compensable rating for hearing loss 
is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



